Citation Nr: 1450081	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  14-10 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to August 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision, which denied the claims on appeal.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) at the Columbia, South Carolina, RO in August 2014.  A transcript of this hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of the claims.  

With regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, the Veteran indicated in an April 2012 VA treatment record that his depression stems from his back injury.  He also suggested as much at the August 2014 hearing.  He further asserted at the August 2014 hearing that his in-service back injury caused him to fall behind in the ranks as far as physical ability, which led to him being harassed and mistreated by other soldiers, eventually forcing him out of the military.

The Veteran underwent a VA contract examination in December 2011.  The examiner diagnosed the Veteran with major depressive disorder, severe with psychotic features, but did not diagnose the Veteran with PTSD.  The examiner found that it is less likely than not that his current symptoms are a continuation of symptoms shown when the Veteran was on active duty, given that he denied any symptoms of depression or excessive worry on his Chapter 13 examination and indicated that he was in good health on his paperwork.

The Board finds this opinion to be inadequate.  Specifically, this opinion did not discuss the fact that the Veteran reported nervous trouble of some sort on his Chapter 13 report of medical history, or that he was noted as having slow mentation and intellect and an attention deficit on his Chapter 13 report of medical examination.  The Veteran was provided a separate mental status evaluation at the time of his Chapter 13 separation examination.   

Additionally, the claims file contains no medical opinions regarding a possible relationship between the Veteran's current depressive disorder and his service-connected spine disability.  As such, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A  (West 2002).  This issue must be remanded to schedule the Veteran for a VA examination to determine whether he has a current psychiatric disorder of any  kind that was caused or aggravated by his active duty service or a service-connected disability.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Further, the Veteran should be given proper notice of the requirements for establishing secondary service connection according to 38 C.F.R. § 3.310.  

Finally, any and all VA treatment records that have not yet been associated with the claims file should be obtained.
The Veteran's claim for entitlement to TDIU is intertwined with the other issue being remanded, so the Board will defer a decision at this time. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a secondary service connection claim under 38 C.F.R. § 3.310. 

2. Obtain all available VA treatment records from the Miami, Florida, VA Medical Center (VAMC) (and associated clinics) from January 2, 2014, to the present; from the Columbia, South Carolina, VAMC (and associated clinics) from May 18, 2013, to the present; from the Atlanta, Georgia, VAMC (and associated clinics) from September 1, 2010, to the present; and from the Richmond, Virginia, VAMC (and associated clinic) from April 4, 2011, to the present.

3. Schedule the Veteran for an appropriate VA psychiatric examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed psychiatric disorders.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should identify all present acquired psychiatric disorders.  Then, opinions should be provided regarding the following:

a. Is it at least as likely as not that any currently diagnosed psychiatric disorder began in service, or was caused or aggravated by active service?

b. Is it at least as likely as not that any currently diagnosed psychiatric disorder is due to or caused by his service-connected disabilities?

c. Is it at least as likely as not that any currently diagnosed psychiatric disorder was aggravated (i.e., worsened) beyond the natural progress by his service-connected disabilities.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

4. Then, readjudicate the Veteran's claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

